Title: Memorandum by Elbridge Gerry of a Conversation with JA, 26 March 1799
From: Gerry, Elbridge
To: 



March 26 1799

In a conference with the President of the U.S. at his house on a visit three days after his arrival he informed me that soon after his speech to Congress at the opening of the last session he required of Mr Pickering a copy of my despatches in order to send them to Congress. That after waiting a proper time he sent again to the Secretary for them. That he applied a third time & pressed their being sent. That the Secretary excused himself on account of the frequent interruptions of his office, for not having sent them & promised to do it soon. That the Public & Congress being at last very impatient, the President sent his principle Secretary for them, & soon after received them from the Secretary of state, with information that he proposed to make a report on them. That the President in answer said, he did not himself stand in need of a report, neither did he suppose the Senate or House required it, but that the Secretary on the Saturday Evening after the President had communicated to Congress my despatches, made the report which the President read to his utter astonishment. That he read it a second time & his astonishment was not abated. That he took his pen and erased whole pages and clauses & connecting it in other respects, ordered the Secretary to copy it as it then stood. That the Secretary kept him up a great part of that night & returning again on Sunday Evening urged the reinstating the clauses struck out. That the President spent a considerable part of the night on the matter & finally positively refused to do it & declared that he would never sanction such injustice calumnies & falsehoods. The President further informed me, that on the day he sent in the Report, he received from the Secretary Mr. Murrays letter relative to the disposition of the French Directory to negotiate with the U. States. That he noted the time of receiving the letter, & that he would not have sent in Pickerings Report had he received Mr Murrays letter first. That, when he received Mr Murrays letter, he reflected on the subject & considered that to consult the Heads of Department would be to defeat his own intention Nominate a Minister to negotiate with France, for that Pickering with two other Heads of Department would he now be against the nomination, & would immediately intrigue with Members of Congress to raise a clamor against nomination it. That the President therefore concluded to make the nomination without consulting any one, which he accordingly did. And that he considered the nomination as the best justification that could be made of any conduct. That there evidently was a design in the hand of Col. Hamilton S. Higginson G Cabot Theos. Parsons & some others. to run me down; but that I had done nothing to fear. That he was willing himself to use the Country for defence to Militia, not thinking such an Army as were provided by Congress necessary & that he wished to apply the expence of the Army to increase the Navy. That he nevertheless had consented to the Army establishments because Congress were in favor of them, but that he thought Hamilton & a Party were endeavoring to get an Army on foot to give Hamilton the command of it & thus to proclaim a Regal Government, Col Hamilton at the Head of it & prepare the way as a Province of Great Britain.
